A full answer was filed, but as the case was decided upon the allegations of the bill alone, it is unnecessary to give an outline of it, or of the mass of documents filed as exhibits.
The cause was heard upon bill and answer, by NORWOOD, J., who dissolved an injunction previously granted, and dismissed the bill without costs, from which decree the plaintiff appealed.
The plaintiff does not charge in his bill that the defendants are about to divest him of a right acquired under the act of Assembly to his turnpike road, or that the act of incorporation authorizes them to do so; but that, in all probability, the traveling custom will withdraw *Page 81 
from his road and a preference be given to that opened by the company; and that his road is to be traveled over about three miles before that of the defendant's commences.
With respect to the last objection, it may be answered that the defendants by passing over his road do not divest his right; he can charge them, or any other persons who travel it, pro rata for that distance, as well as a full price for using the whole of it.
As to the first objection, that the profits of his road will be diminished by the location of the Buncombe Turnpike road in his neighborhood, it may be answered that it is the province of the Legislature to establish roads wherever they think the population and convenience of the country require it, and that private interest and individual convenience must yield to the public good. It is not to be presumed on slight grounds that the Legislature would incorporate a company to          (122) open a road for the purpose of oppressing an individual, or for any other object except that of advancing the convenience of the community. Neither had the plaintiff a right to except, when the grant was made to him, that no other of a similar kind would ever be made to any other person in the same section of the State.
Improvement is the result of experience and observation, and the Legislature, collected from all parts of the State, have a constitutional right to avail themselves of these means of knowledge. They have done so in the present case, and their will must be the law by which it is to be governed. If the profits alone of the plaintiff are to be consulted, probably they would be lessened if another road was opened anywhere within a day's ride of his. Surely this cannot be the rule by which the case is to be decided. It is unnecessary to descend to the particular circumstances of this case as set forth in the bill, answer, and exhibits. I think the general principles advanced sufficient to decide that the bill should be dismissed.
PER CURIAM. Affirm the decree below, except as to the costs, and decree that the plaintiff pay the costs below and in this Court.
(123)